After the verdict and judgment in this case Shober brought *Page 31 
the present suit against his vendors, Robinson and Hamilton, and set forth in his declaration a breach of the covenant before mentioned. The cause came on to be tried, when Shober gave in evidence to the jury the verdict, judgment and proceedings in the suit of Peter against him, as before set forth, and relied upon them as conclusive against the defendants. The defendants, in support of their plea, "that they had not broken their covenant," etc., offered evidence to prove that notwithstanding the finding of the jury in the other case, Peter was a slave, and not a freeman. The plaintiff objected to the admission of this evidence, upon the ground that the defendants were concluded by the former verdict. The court overruled the objection, and the evidence was received; upon which the jury found that the negro fellow Peter, on the day on which defendants sold him to the plaintiff, was a slave, and not a freeman; but whether, notwithstanding this fact, the plaintiff was entitled to recover, they prayed the advice of the court. It appeared in evidence that it was known to Shober, as well as to Robinson and Hamilton, before the trial of the suit of Peter v. Shober, that John Hamilton, then living within the jurisdiction of the court, could depose to facts which would show that Peter was a slave and not a freeman, and that neither of them had the said John subpoenaed as a witness or requested his attendance as such. Hamilton was the only witness examined by                    (35) defendants to prove that Peter was a slave.
Upon this case the court gave judgment for the defendants, from which judgment the plaintiff appealed to this Court.
This case presents two questions for the consideration of the Court: (1) What is the true construction or operation of the warranty contained in the covenant set forth in the plaintiff's declaration? Does it bind the defendants, on receiving notice from the plaintiff of a suit being brought to ascertain the freedom of the negro Peter, to come forward and make defense in the place and stead of the present plaintiff, and put a stop to the eviction; or are they bound to make defense only when suit is brought against them on this covenant? And if the latter, then (2) Whether the verdict rendered between the negro Peter and the present plaintiff is or is not conclusive against these defendants.
To show that the warranty binds the warrantor to make defense and put a stop to the eviction, Coke Lit., 365, sec. 1, a, *Page 32 
has been cited; and it is true, it is there said, "That in the civil law warranty is defined to be the obligation of the seller to put a stop to the eviction or other troubles which the buyer suffers in the property purchased." It is not necessary to inquire what were the nature and extent of the obligation which by the civil law a warranty imposed upon the seller of personal property, nor what were the forms of proceeding where the buyer was sued and gave notice to the seller to stop the eviction; for the definition of warranty here copied by the author from the civil law corresponds with that kind of warranty of which the author was treating, to wit, warranty of freeholds and inheritances, and with the form of proceedings against the (36)    warrantor upon the writ of warrantia chartae, in which the warrantor is vouched and compelled to come forward and make himself a party and defend his title. The action of warrantiachartae has become obsolete in England, and was never in use in this State. The action of covenant has been substituted in its place, in which it is impossible for any other parties to be made than those against whom the plaintiff may think proper to bring his action. To give, then, to warranties respecting chattels the construction and operation contended for by the plaintiff, would be to compel a vendor to make defense to an action in which he is no party, and in which, by the rules of law, he could not use nor sue out any process whatever. It appears, therefore, to the Court that the fair and just construction of the warranty in question is this, that "the defendants covenanted that when legally called upon by an action grounded on the warranty, at the instance of the plaintiff, they would show that the negro Peter was a slave, or, if they could not, that they would repair the plaintiff's loss by an equivalent in damages; in short, that they only meant to warrant against a superior title, and not against every suit or molestation to which the purchaser might be exposed, and to which they were no parties. Perhaps, if it could be shown that a purchaser was really ignorant of the witnesses necessary to support his title, and they were within the knowledge of the seller, who, upon a proper application, refused to discover them until after an eviction, a court of law might view such conduct as a deceit and fraud, for which the purchaser would be entitled to recover. But this case furnishes no ground for such an action, because the evidence to prove that Peter was a slave was known to the plaintiff. However, the Court do not mean to give any opinion upon the right to recover in such a case as has been stated, because that point does not arise in the case submitted.
If, then, such is the true construction to be given to the *Page 33 
warranty contained in the covenant declared upon, what is the effect of the verdict and judgment recovered by             (37) Peter against the present plaintiff, as against the defendants? On this point the Court is clearly of opinion that the verdict, being between different parties, ought to have no other effect than merely to show that the plaintiff was evicted, and put the defendants to the necessity of showing that the negro Peter was a slave; but that it is by no means conclusive. Pearse v. Templeton,3 N.C. 379; Peake's Evidence, 26. Judgment for the defendants.
Cited: Martin v. Cowles, 19 N.C. 102.